

113 S285 RS: Valles Caldera National Preserve Management Act
U.S. Senate
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 174113th CONGRESS1st SessionS. 285[Report No. 113–96]IN THE SENATE OF THE UNITED STATESFebruary 12, 2013Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with amendmentsOmit the part struck through and insert the part
			 printed in italicA BILLTo designate the Valles Caldera National Preserve as a
		  unit of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the
			 Valles Caldera National Preserve Management
			 Act.2.DefinitionsIn this Act:(1)Eligible
			 employeeThe term eligible employee means a person
			 who was a full-time or part-time employee of the Trust during the 180-day
			 period immediately preceding the date of enactment of this Act.(2)FundThe
			 term Fund means the Valles Caldera Fund established by section
			 106(h)(2) of the Valles Caldera Preservation Act (16 U.S.C.
			 698v–4(h)(2)).(3)PreserveThe
			 term Preserve means the Valles Caldera National Preserve in the
			 State.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.(5)StateThe
			 term State means the State of New Mexico.(6)TrustThe
			 term Trust means the Valles Caldera Trust established by section
			 106(a) of the Valles Caldera Preservation Act (16 U.S.C. 698v–4(a)).3.Valles
			 caldera national preserve(a)Designation
			 as Unit of the National Park SystemTo protect, preserve, and
			 restore the fish, wildlife, watershed, natural, scientific, scenic, geologic,
			 historic, cultural, archaeological, and recreational values of the area, the
			 Valles Caldera National Preserve is designated as a unit of the National Park
			 System.(b)Management(1)Applicable
			 lawThe Secretary shall administer the Preserve in accordance
			 with—(A)this Act;
			 and(B)the laws
			 generally applicable to units of the National Park System, including—(i)the National
			 Park Service Organic Act (16 U.S.C. 1 et seq.); and(ii)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.).(2)Management
			 coordinationThe Secretary may coordinate the management and
			 operations of the Preserve with the Bandelier National Monument.(3)Management
			 plan(A)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to implement this subsection, the Secretary shall
			 prepare a management plan for the Preserve.(B)Applicable
			 lawThe management plan shall be prepared in accordance
			 with—(i)section 12(b)
			 of Public Law 91–383 (commonly known as the National Park Service
			 General Authorities Act) (16 U.S.C. 1a–7(b)); and(ii)any other
			 applicable laws.(C)ConsultationThe
			 management plan shall be prepared in consultation with—(i)the
			 Secretary of Agriculture;(ii)State and
			 local governments;(iii)Indian
			 tribes and pueblos, including the Pueblos of Jemez, Santa Clara, and San
			 Ildefonso; and(iv)the
			 public.(c)Acquisition
			 of land(1)in
			 generalThe Secretary may acquire land and interests in land
			 within the boundaries of the Preserve by—(A)purchase with
			 donated or appropriated funds;(B)donation;
			 or(C)transfer from
			 another Federal agency.(2)Administration
			 of acquired landOn acquisition of any land or interests in land
			 under paragraph (1), the acquired land or interests in land shall be
			 administered as part of the Preserve.(d)Science and
			 education program(1)In
			 generalThe Secretary shall—(A)until the
			 date on which a management plan is completed in accordance with subsection
			 (b)(3), carry out the science and education program for the Preserve
			 established by the Trust; and(B)beginning on
			 the date on which a management plan is completed in accordance with subsection
			 (b)(3), establish a science and education program for the Preserve that—(i)allows for
			 research and interpretation of the natural, historic, cultural, geologic and
			 other scientific features of the Preserve;(ii)provides for
			 improved methods of ecological restoration and science-based adaptive
			 management of the Preserve; and(iii)promotes
			 outdoor educational experiences in the Preserve.(2)Science and
			 education centerAs part of the program established under
			 paragraph (1)(B), the Secretary may establish a science and education center
			 outside the boundaries of the Preserve
			 in Jemez
			 Springs, New Mexico.(e)GrazingThe
			 Secretary
			 mayshall
			 allow the grazing of livestock within the Preserve to
			 continue—(1)at levels and locations
			 determined by the Secretary to be appropriate, consistent with
			 this Act; and(2)to the extent the
			 use furthers scientific research or interpretation of the ranching history of
			 the Preserve.(f)Fish and
			 wildlifeNothing in this Act affects the responsibilities of the
			 State with respect to fish and wildlife in the State, except that the
			 Secretary, in consultation with the New Mexico Department of Game and
			 Fish—(1)shall permit
			 hunting and fishing on land and water within the Preserve in accordance with
			 applicable Federal and State laws; and(2)may designate
			 zones in which, and establish periods during which, no hunting or fishing shall
			 be permitted for reasons of public safety, administration, the protection of
			 wildlife and wildlife habitats, or public use and enjoyment.(f)Hunting, fishing, and
			 trapping(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 permit hunting, fishing, and trapping on land and water within the Preserve in
			 accordance with applicable Federal and State law.(2)Administrative
			 exceptionsThe Secretary may designate areas in which, and
			 establish limited periods during which, no hunting, fishing, or trapping shall
			 be permitted under paragraph (1) for reasons of public safety, administration,
			 or compliance with applicable law.(3)Agency
			 agreementExcept in an emergency, regulations closing areas
			 within the Preserve to hunting, fishing, or trapping under this subsection
			 shall be made in consultation with the appropriate agency of the State having
			 responsibility for fish and wildlife administration.(4)Savings
			 ClauseNothing in this Act affects any jurisdiction or
			 responsibility of the State with respect to fish and wildlife in the
			 Preserve.(g)Ecological
			 Restoration(1)In
			 generalThe Secretary shall undertake activities to improve the
			 health of forest, grassland, and riparian areas within the Preserve, including
			 any activities carried out in accordance with title IV of the Omnibus Public
			 Land Management Act of 2009 (16 U.S.C. 7301 et seq.).(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with adjacent pueblos to coordinate activities carried out under paragraph (1)
			 on the Preserve and adjacent pueblo land.(h)WithdrawalSubject to valid existing rights, all land
			 and interests in land within the boundaries of the Preserve are withdrawn
			 from—(1)entry,
			 disposal, or appropriation under the public land laws;(2)location,
			 entry, and patent under the mining laws; and(3)operation of
			 the mineral leasing laws, geothermal leasing laws, and mineral materials
			 laws.(i)Volcanic
			 domes and other Peaks(1)In
			 generalExcept as provided in
			 paragraph (3), for the purposes of preserving the natural, cultural, religious,
			 archaeological, and historic resources of the volcanic domes and other peaks in
			 the Preserve described in paragraph (2) within the area of the domes and peaks
			 above 9,600 feet in elevation or 250 feet below the top of the dome, whichever
			 is lower—(A)no roads or buildings shall be constructed;
			 and(B)no motorized access shall be
			 allowed.(2)Description
			 of volcanic domesThe volcanic domes and other peaks referred to
			 in paragraph (1) are—(A)Redondo
			 Peak;(B)Redondito;(C)South
			 Mountain;(D)San Antonio
			 Mountain;(E)Cerro
			 Seco;(F)Cerro San
			 Luis;(G)Cerros Santa
			 Rosa;(H)Cerros del
			 Abrigo;(I)Cerro del
			 Medio;(J)Rabbit
			 Mountain;(K)Cerro
			 Grande;(L)Cerro
			 Toledo;(M)Indian
			 Point;(N)Sierra de los
			 Valles; and(O)Cerros de los
			 Posos.(3)ExceptionParagraph
			 (1) shall not apply in cases in which construction or motorized access is
			 necessary for administrative purposes (including ecological restoration
			 activities or measures required in emergencies to protect the health and safety
			 of persons in the area).(j)Traditional
			 cultural and religious sites(1)In
			 generalThe Secretary, in consultation with Indian tribes and
			 pueblos, shall ensure the protection of traditional cultural and religious
			 sites in the Preserve.(2)AccessThe
			 Secretary, in accordance with Public Law 95–341 (commonly known as the
			 American Indian Religious Freedom Act) (42 U.S.C. 1996)—(A)shall provide
			 access to the sites described in paragraph (1) by members of Indian tribes or
			 pueblos for traditional cultural and customary uses; and(B)may, on request
			 of an Indian tribe or pueblo, temporarily close to general public use 1 or more
			 specific areas of the Preserve to protect traditional cultural and customary
			 uses in the area by members of the Indian tribe or pueblo.(3)Prohibition on
			 motorized accessThe Secretary shall maintain prohibitions on the
			 use of motorized or mechanized travel on Preserve land located adjacent to the
			 Santa Clara Indian Reservation, to the extent the prohibition was in effect on
			 the date of enactment of this Act.(k)Caldera rim
			 trail(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture,
			 affected Indian tribes and pueblos, and the public, shall study the feasibility
			 of establishing a hiking trail along the rim of the Valles Caldera on—(A)land within
			 the Preserve; and(B)National
			 Forest System land that is adjacent to the Preserve.(2)AgreementsOn
			 the request of an affected Indian tribe or pueblo, the Secretary and the
			 Secretary of Agriculture shall seek to enter into an agreement with the Indian
			 tribe or pueblo with respect to the Caldera Rim Trail that provides for the
			 protection of—(A)cultural and
			 religious sites in the vicinity of the trail; and(B)the privacy of
			 adjacent pueblo land.(l)Valid Existing
			 RightsNothing in this Act affects valid existing rights.4.Transfer of
			 administrative jurisdiction(a)In
			 generalAdministrative jurisdiction over the Preserve is
			 transferred from the Secretary of Agriculture and the Trust to the Secretary,
			 to be administered as a unit of the National Park System, in accordance with
			 section 3.(b)Exclusion
			 from santa fe national forestThe boundaries of the Santa Fe
			 National Forest are modified to exclude the Preserve.(c)Interim
			 management(1)Memorandum of
			 agreementNot later than 90 days after the date of enactment of
			 this Act, the Secretary and the Trust shall enter into a memorandum of
			 agreement to facilitate the orderly transfer to the Secretary of the
			 administration of the Preserve.(2)Existing
			 management plansNotwithstanding the repeal made by section 5(a),
			 until the date on which the Secretary completes a management plan for the
			 Preserve in accordance with section 3(b)(3), the Secretary may administer the
			 Preserve in accordance with any management activities or plans adopted by the
			 Trust under the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.), to
			 the extent the activities or plans are consistent with section 3(b)(1).(3)Public
			 useThe Preserve shall remain open to public use during the
			 interim management period, subject to such terms and conditions as the
			 Secretary determines to be appropriate.(d)Valles
			 caldera trust(1)TerminationThe
			 Trust shall terminate 180 days after the date of enactment of this Act unless
			 the Secretary determines that the termination date should be extended to
			 facilitate the transitional management of the Preserve.(2)Assets and
			 liabilities(A)AssetsOn
			 termination of the Trust—(i)all
			 assets of the Trust shall be transferred to the Secretary; and(ii)any amounts
			 appropriated for the Trust shall remain available to the Secretary for the
			 administration of the Preserve.(B)Assumption
			 of obligations(i)In
			 generalOn termination of the Trust, the Secretary shall assume
			 all contracts, obligations, and other liabilities of the Trust.(ii)New
			 liabilities(I)BudgetNot
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Trust shall prepare a budget for the interim management of the
			 Preserve.(II)Written
			 concurrence requiredThe Trust shall not incur any new
			 liabilities not authorized in the budget prepared under subclause (I) without
			 the written concurrence of the Secretary.(3)Personnel(A)HiringThe
			 Secretary and the Secretary of Agriculture may hire employees of the Trust on a
			 noncompetitive basis for comparable positions at the Preserve or other areas or
			 offices under the jurisdiction of the Secretary or the Secretary of
			 Agriculture.(B)SalaryAny
			 employees hired from the Trust under subparagraph (A) shall be subject to the
			 provisions of chapter 51, and subchapter III of chapter 53, title 5, United
			 States Code, relating to classification and General Schedule pay rates.(C)Interim
			 retention of eligible employeesFor a period of not less than 180
			 days beginning on the date of enactment of this Act, all eligible employees of
			 the Trust shall be—(i)retained in
			 the employment of the Trust;(ii)considered
			 to be placed on detail to the Secretary; and(iii)subject to
			 the direction of the Secretary.(D)Termination
			 for causeNothing in this paragraph precludes the termination of
			 employment of an eligible employee for cause during the period described in
			 subparagraph (C).(4)RecordsThe
			 Secretary shall have access to all records of the Trust pertaining to the
			 management of the Preserve.(5)Valles
			 caldera fund(A)In
			 generalEffective on the date of enactment of this Act, the
			 Secretary shall assume the powers of the Trust over the Fund.(B)Availability
			 and useAny amounts in the Fund as of the date of enactment of
			 this Act shall be available to the Secretary for use, without further
			 appropriation, for the management of the Preserve.5.Repeal of
			 valles caldera preservation act(a)RepealOn the termination of the Trust, the Valles
			 Caldera Preservation Act (16 U.S.C. 698v et seq.) is repealed.(b)Effect of
			 repealNotwithstanding the repeal made by subsection (a)—(1)the authority of
			 the Secretary of Agriculture to acquire mineral interests under section 104(e)
			 of the Valles Caldera Preservation Act (16 U.S.C. 698v–2(e)) is transferred to
			 the Secretary and any proceeding for the condemnation of, or payment of
			 compensation for, an outstanding mineral interest pursuant to the transferred
			 authority shall continue;(2)the provisions in
			 section 104(g) of the Valles Caldera Preservation Act (16 U.S.C. 698v–2(g))
			 relating to the Pueblo of Santa Clara shall remain in effect; and(3)the Fund shall
			 not be terminated until all amounts in the Fund have been expended by the
			 Secretary.(c)BoundariesThe
			 repeal of the Valles Caldera Preservation Act (16 U.S.C. 698v et seq.) shall
			 not affect the boundaries as of the date of enactment of this Act (including
			 maps and legal descriptions) of—(1)the
			 Preserve;(2)the Santa Fe
			 National Forest (other than the modification made by section 4(b));(3)Bandelier
			 National Monument; and(4)any land conveyed
			 to the Pueblo of Santa Clara.6.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.September 10, 2013Reported
			 with amendments